Citation Nr: 1514907	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.


FINDING OF FACT

1.  The October 2013 VA audiology examiner opined that the Veteran's tinnitus is at least as likely as not the result of in-service acoustic trauma because it is at least as likely as not a symptom of his service-connected bilateral hearing loss, which is at least as likely as not a result of military noise exposure.

2.  The Veteran's tinnitus is etiologically related to conceded in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


